TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00238-CV



                                     In re James Cary Long




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               On April 26, 2006, relator James Cary Long filed his petition for writ of mandamus

and motion to stay the underlying proceedings. Relator and the real parties in interest have now filed

a joint motion to dismiss the proceeding, stating that they have resolved their dispute. We grant the

motion and dismiss the original proceeding, as well as any pending motions filed by the parties.




                                               __________________________________________

                                               David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: June 8, 2006